L & L Energy RecruitsNew Vice President for Corporate Development SEATTLE, June 1, 2010  L & L Energy, Inc., (L&L or The Company), (NasdaqGM: LLEN), a U.S.-based company in coal businesses, today announces its appointment of Connie Wong, a business and technology veteran,as Executive Vice President for Corporate Development with immediate effect. Ms. Wong has in-depth global market knowledge and technology savvy. She will lead the development of corporate strategy, sales and marketing, and technological solutions for L&Ls innovative energy business. Ms. Wong has over 30 years of experience in management, partnership development, and building new markets. Prior to joining L&L, Ms. Wong was President of Hutchison Whampoa Americas Ltd., and CEO/Founder of Vidiator Technology (U.S.) Inc. Both companies are subsidiaries of Hutchison Whampoa Ltd, a Fortune 500 company. We are very excited to have Connie Wong joining L&Lsmanagement team, commented Dickson Lee, Chairman and CEO of L&L. Hertrack record inopeningnew marketsisa great attribute tohelping L&Lbecoming an energy leader in China. Ms. Wongis aUS citizen. Sheis based atL&Ls corporate office in Seattle. Ms. Wong holds a Bachelor of Science degree and an Executive MBA. About L&L Energy Founded in 1995 and headquartered in Seattle, L&L (http://www.LLEnergyInc.com) focuses on serving the energy market in China. Through its subsidiaries, it operates profitable coal mines, coal wholesale, coking, and coal-washing facilities in Yunnan and Guizhou Provinces. Forward-Looking Statements The statements herein may contain words that are not historical fact, including terms such as expert, plan, and other expressions, including statements related to Companys future performance, are all forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. Other than as required under the securities laws, the Company does not assume a duty to update these forward-looking statements. Contacts: Dave Gentry RedChip Companies, Inc. (800)733-2447, Ext.104 John Baldissera BPC Financial Marketing (800)368-1217 ### SOURCE: L & L Energy, Inc.
